Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 42, 45-46, 48, 50-52, 55-56, 58 and 60-63 are rejected under 35 U.S.C. 103(a) as being unpatentable over U.S. Patent 5,987,325 to Tayloe in view of U.S. Patent Pub. 2012/0021715 to Tiwari.

As to Claim 42, Tayloe teaches an apparatus [Tayloe, Fig. 2, Phone 101] comprising: a first reader [Tayloe, Fig. 2, First SIM card reader 107] configured to read a first integrated circuit configured to identify a user in a first communications network [Tayloe, Fig. 2, First SIM card reader 107 configured to read first SIM card 105, hence identifying a user];

a second reader [Tayloe, Fig. 2, Second SIM card reader 107] configured to read a second integrated circuit configured to identify a user in a second communications network [Tayloe, Fig. 2, Second SIM card reader 107 configured to read second SIM card 105, hence identifying a user], wherein the first communications network and the 

a detector to detect removal of an integrated circuit from the second reader [Tayloe, Fig. 3, Item 309 detects whether a SIM card has been removed];

at least one memory [Tayloe, Col 3, Lines 17-31, Memory device] storing computer program instructions; and

at least one processor [Tayloe, Col 3, Lines 17-31, Microprocessor] configured to execute the computer program instructions to cause the apparatus at least to perform:

providing at least one service using the second communications network [Tayloe, Col 3, Lines 51-60, Communications device 101 provides a service using any of the multiple SIM cards 105];

generating a control signal responsive to detection of removal of the second integrated circuit from the second reader [Tayloe, Fig. 3, If it is detected that a SIM card has been removed, a signal is generated (line connecting Items 309 and 316) to deregister the SIM card and then reevaluate the SIMs to determine the best network]; and



Regarding the amendments to the last three steps, which now recite:
providing at least one active communication between the apparatus and another device using the second communications network;
during the active communication between the apparatus and the another device, generating an integrated circuit removal control signal responsive to detection of removal of the second integrated circuit from the second reader; and
integrated circuit removal control signalmaintaining the active communication, Tiwari is added.
In an analogous art, Tiwari teaches a mobile phone that instigates an emergency call.  Sections [0009] and [0022] teach that while during the ongoing emergency call, electrical contact with the SIM is lost, such as when the phone is dropped in an emergency situation. As also shown in steps 304 and 306 in Fig. 3, the emergency call session is kept active even though electrical contact with the SIM is lost. Therefore, Tiwari teaches the newly amended features.



Regarding the other independent claims (52 and 61), which recite similar features as claim 42 (in method and CRM form), see the rejection of claim 42 above.

As to Claims 45 and 55, Tayloe teaches the apparatus of claim 42, wherein the at least one service comprises: running an application [Tayloe, Col 5, Lines 25-40, Setting up an outgoing call or monitoring for incoming call, hence running an application], providing a communication function in an active state, and any combination thereof [Tayloe, Col 3, Lines 51-60, Directing communications to either of the SIM], and Tiwari teaches in section [0007] of running applications and also teaches that the emergency call session is kept active, as recited. 

As to Claims 46 and 56, Tayloe teaches the apparatus of claim 45, wherein maintenance of the at least one service comprising running an application comprises at least one of: saving a state of the application; causing an application to suspend activities, and any combination thereof [Tayloe, Fig. 3, When a SIM card is removed, the SIM card is deregistered, hence the activity caused by the application is suspended] 

As to Claims 48 and 58, Tayloe teaches the apparatus of claim 45, wherein the at least one processor is further configured to execute the computer program instructions to cause the apparatus at least to perform: causing a diversion of a communication directed to the second integrated circuit inserted in the second reader to the first integrated circuit in response to the generated control signal [Tayloe, Fig. 3, If it is detected that a SIM card has been removed, a signal is generated (line connecting Items 309 and 316) to deregister the SIM card and then reevaluate the SIMs to determine the best network AND then incoming call 310 is carried out in steps 312 and 314],

As to Claims 50 and 60, Tayloe teaches the apparatus of claim 42, wherein the at least one processor is further configured to execute the computer program instructions to cause the apparatus at least to perform: 

connecting to the communications network associated with an integrated circuit inserted in one of the first and second readers [Tayloe, Col 4, Lines 31-39, If there is data for more than one network, the best network is selected by searching to determine which networks are available, hence connecting to the networks];
responsive to a trigger, disconnecting from the communications network associated with the integrated circuit inserted in one of the first and second readers and 

As to Claim 51 Tayloe teaches the apparatus of claim 42, wherein the first integrated circuit and second integrated circuit are configured to identify a user in respective communications networks [Tayloe, Fig. 2, First and second SIM card readers 107 are configured to read the first and second SIM cards 105 in the communications networks].

Regarding claim 62, which recites “wherein the active communication comprises a voice communication between the apparatus and the another device”, see sections [0006], [0009] and [0022] of Tiwari, which teach an emergency voice call, as recited.

Regarding claim 63, which recites “wherein the active communication comprises at least one of web browsing, downloading, or uploading”, see section [0007] of Tiwari, which teaches that GPRS sessions may be web browsing, as recited.


s 43-44, 49, 53-54 and 59 are rejected under 35 U.S.C. 103 as being unpatentable over Tayloe and Tiwari as applied to claims 42 and 54 above, and further in view of U.S. PG Pub No. 2008/0132226 by Carnall.

As to Claims 43 and 53,Tayloe teaches the apparatus of claim 42, Tayloe does not teach wherein the second reader is arranged such that, in use, the second integrated circuit inserted therein is more accessible by a user for insertion and removal than the first integrated circuit associated with the first reader, wherein the first integrated circuit is not removable. 

However in analogous art, Carnall teaches wherein the second reader is arranged such that, in use, the second integrated circuit inserted therein is more accessible by a user for insertion and removal than the first integrated circuit associated with the first reader, wherein the first integrated circuit is not removable [Carnall, The communications device has two SIM card ports for reading SIM cards, one is readily accessible by the user and the other is concealed inside the device as disclosed in Para 53-54],

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use wherein the second reader is arranged such that, in use, the second integrated circuit inserted therein is more accessible by a user for insertion and removal than the first integrated circuit associated with the first reader, wherein the first integrated circuit is not removable as taught by Carnall in the device of 

As to Claims 44 and 54, Tayloe teaches the apparatus of claim 42, further comprising an exterior housing, wherein: Tayloe does not teach the first reader, the second reader, the detector, the at least one memory, and the at least one processor are housed within the exterior housing, the exterior housing defining an aperture there through; and wherein the second reader is arranged such that the second integrated circuit is insertable therein through the aperture defined in the exterior housing.

However in analogous art, Carnall teaches the first reader, the second reader, the detector, the at least one memory, and the at least one processor are housed within the exterior housing, the exterior housing defining an aperture there through [Carnall, Port for SIM card, hence an aperture through the mobile communication device housing, as disclosed in Para 195]; and wherein the second reader is arranged such that the second integrated circuit is insertable therein through the aperture defined in the exterior housing [Carnall, The communications device has two SIM card ports for reading SIM cards, one is removable and interchangeable and the other one is embedded within the mobile device housing as disclosed in Para 53-54],

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the first reader, the second reader, the detector, the at least one memory, and the at least one processor are housed within the 

As to Claims 49 and 59, Tayloe teaches the apparatus of claim 42, wherein the at least one processor is further configured to execute the computer program instructions to cause the apparatus at least to perform: 
causing a select communication function to be assignable to the first integrated circuit, the second integrated circuit, or both of the first and second integrated circuits [Tayloe, Col 5, Lines 25-26, The user selects which SIM card should be used to place the call when an outgoing call is made, hence function assignable to any SIM card]; 
detecting whether one or both of the integrated circuits assigned to the select communication function are not active [Tayloe, Fig. 3 and Col 5, Lines 64-67, If it is determined that a SIM card is deactivated, step 303 is revisited to determine if the best network needs to change], 
Tayloe does not teach when one or both of the first and second integrated circuits are not active, storing the select communication function to be executed once an assigned integrated circuit is active.

However in analogous art, Carnall teaches when one or both of the first and second integrated circuits are not active, storing the select communication function to 

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use when one or both of the first and second integrated circuits are not active, storing the select communication function to be executed once an assigned integrated circuit is active as taught by Carnall in the device of Tayloe in order to improve security of communications in communications systems [Carnall, Para 5-10],

Claims 47 and 57 are rejected under 35 U.S.C. 103 as being unpatentable over Tayloe and Tiwara, and further in view of U.S. PG Pub No.2013/0303139 to Helfre.

As to Claims 47 and 57, Tayloe teaches the apparatus of claim 45, 
Tayloe does not teach wherein maintenance of the at least one service providing a communication function in an active state comprises maintaining the active state of the communication function via the first integrated circuit upon detection of removal of the second integrated circuit. 
However in analogous art, Helfre teaches wherein maintenance of the service providing a communication function in an active state comprises maintaining the active state of the communication function via the first integrated circuit upon detection of removal of the second integrated circuit [Call forwarding in a dual-SIM mobile phone 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to use wherein maintenance of the service providing a communication function in an active state comprises maintaining the active state of the communication function via the first integrated circuit upon detection of removal of the second integrated circuit as taught by Helfre in the device of Tayloe for the purpose of reducing battery consumption while one of the SIM cards is in a standby state while maintaining call availability for the user via the active SIM such that battery life of the mobile device is extended without sacrificing call service availability for the user [Helfre, Para 12-18],


Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because of the new grounds of rejection (in view of Tiwari).



Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN SHAUN KELLEY whose telephone number is (571)272-5652.  The examiner can normally be reached on Mondays to Fridays.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571)272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN S KELLEY/Primary Examiner, Art Unit 2646